



COURT OF APPEAL FOR ONTARIO

CITATION: R.
    v. Chen, 2021 ONCA 661

DATE: 20210928

DOCKET: C67135

Paciocco, Nordheimer and Coroza
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Qi Cong Chen

Appellant

Darren S. Sederoff and Robert Cutruzzola,
    for the appellant

Alexia Bystrzycki, for the respondent

Heard: September 3, 2021 by
    videoconference

On appeal from the sentence imposed on June
    27, 2019 by Justice Nancy J. Spies of the Superior Court of Justice.

REASONS FOR DECISION


[1]

We grant leave to appeal and allow the appeal. Although we see no error
    in the trial judges reasoning, a conditional sentence is a fit sentence. Based
    on her reasoning we are confident that the trial judge would have imposed a
    conditional sentence had the opportunity been available to her to do so.

[2]

The terms of the conditional sentence will be prepared and released as
    soon as reasonably possible.

David M. Paciocco
    J.A.

I.V.B.
    Nordheimer J.A.

S. Coroza J.A.


